Exhibit 10.1

RETENTION AND SEVERANCE AGREEMENT

RETENTION AND SEVERANCE AGREEMENT entered into this 10th day of July, 2012 (the
“Agreement”) by and between Hologic, Inc., a Delaware corporation with its
principal place of business at 35 Crosby Drive, Bedford, Massachusetts 01730
(the “Company”) and Carl W. Hull, an individual having his principal residence
at 14125 Caminito Vistana, San Diego, California 92130 (the “Executive”).

WHEREAS, the Executive is the President and Chief Executive Officer of Gen-Probe
Incorporated, a Delaware corporation (“Gen-Probe”); and

WHEREAS, in connection with the execution and delivery of that certain Agreement
and Plan of Merger by and among the Company, Gen-Probe and Gold Acquisition
Corporation (the “Merger-Sub”), dated April 29, 2012 (the “Merger Agreement”),
pursuant to which Gen-Probe, subject to satisfaction or waiver of the conditions
set forth therein, Merger-Sub will merge with and into Gen-Probe (the “Merger”);
and

WHEREAS, as provided in the Merger Agreement and subject to and conditioned upon
the completion of the Merger, commencing as of the Closing (as defined in the
Merger Agreement, such date to be sometimes referred to herein as the Effective
Date of this Agreement), the Company desires to retain Executive as an employee
and continue to employ the Executive as the Senior Vice President and General
Manager of the Company’s Diagnostics division and employ him as an executive
officer of the Company; and

WHEREAS, subject to and conditioned upon the consummation of the Merger, the
Company agrees to provide additional incentives to the Executive in the form of
a Retention Bonus (as defined below) and Restricted Stock Units (as defined
below), on the terms and subject to the conditions hereinafter set forth, to
ensure the Executive’s continued employment as an executive officer of the
Company for a term from the Closing through November 1, 2013; and

WHEREAS, the Executive is prepared to become employed by the Company as an
executive officer effective as of the Closing and through the Retention Date (as
defined below) in reliance upon the Company’s undertaking and agreement to pay
such Retention Bonus and issue Restricted Stock Units on the terms and subject
to the conditions hereinafter set forth; and

WHEREAS, the Company also desires to enter into this Agreement to provide the
Executive with severance benefits in the event his employment is terminated in
certain circumstances in accordance with the terms and conditions set forth
herein.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, the parties hereto, each intending to be legally bound,
do hereby agree as follows:

1. Definitions.

1.1 Accrued Compensation. For purposes of this Agreement, “Accrued Compensation”
shall mean an amount which shall include all amounts earned or accrued through
the “Termination Date” (as hereinafter defined) but not paid as of the
Termination Date, including (i) Base Salary (as defined below),
(ii) reimbursement for reasonable and necessary business expenses incurred by
the Executive on behalf of the Company, pursuant to the Company’s expense
reimbursement policy in effect at such time, during the period ending on the
Termination Date, and (iii) accrued but unused vacation pay.

1.2 Base Salary. For purposes of this Agreement, “Base Salary” shall mean the
greater of the Executive’s annual base salary (a) at the rate in effect on the
Termination Date or (b) at the highest rate in effect at any time during the
ninety (90) day period prior to the Termination Date, and shall include all
amounts of his Base Salary that are deferred at the election of the Executive
under the qualified and non-qualified employee benefit plans of the Company or
any other agreement or arrangement. For avoidance of doubt, Base Salary shall
not include any Annual Bonus or portion thereof deferred under the Company’s
nonqualified deferred compensation plan or payments or benefits under this
Agreement. As of the Effective Date of this Agreement, the Company shall pay
Executive a Base Salary equal to $750,000.00 annually. The Base Salary shall be
paid to the Executive in bi-weekly installments and shall be subject to
applicable federal, state and local tax withholdings.

1.3 Annual Bonus. For purposes of this Agreement, “Annual Bonus” shall mean a
cash amount the Executive is eligible to earn as additional compensation for
period of employment by Company from the Effective Date through September 30,
2012, determined in accordance with the Company’s annual bonus plan (the
“Short-Term Incentive Plan”). The target amount for the Annual Bonus for the
bonus period through September 30, 2012 shall be 60% of Executive’s Base Salary
multiplied by a fraction equal to the number of days Executive worked for the
Company in 2012 over 365. Effective as of October 1, 2012, the Executive shall
be eligible for an Annual Bonus of up to 60% of Executive’s Base Salary, subject
to the terms and conditions of the Short-Term Incentive Plan.

1.4 Cause. The Company may terminate the Executive’s employment at any time for
“Cause.” For purposes of this Agreement, “Cause” means (i) any acts or personal
dishonesty taken by Executive and intended to result in substantial personal
enrichment of Executive at the expense of the Company or any of its
subsidiaries; (ii) material violation of the Company’s, or any of its
subsidiaries, code of conduct and other Company Codes of Conduct or policies and
procedures that are applicable to Executive; or (iii) the conviction of the
Executive of a felony involving moral turpitude; provided, however, that prior
to termination the Company (a) shall provide the Executive with thirty (30) days
written notice of any determination of Cause under clauses (i) or (ii), and
(b) shall also provide the Executive, for a period of thirty (30) days following
such notice, with the opportunity to cure such event giving rise to Cause to the
extent it reasonably may be cured.

1.5 Company. For purposes of this Agreement, “Company” shall mean Hologic, Inc.
and shall include its successors and assigns.

 

-2-



--------------------------------------------------------------------------------

1.6 Disability. For purposes of this Agreement, “Disability” shall mean a
physical or mental infirmity which impairs the Executive’s ability to
substantially perform his duties with the Company for a period of one hundred
eighty (180) consecutive days, and the Executive has not returned to his full
time employment prior to the Termination Date as stated in the “Notice of
Termination” (as hereinafter defined).

1.7 Good Reason. For purposes of this Agreement, “Good Reason” shall mean:

(a) A material diminution in the Executive’s Base Salary;

(b) A material diminution in the Executive’s authority, duties and
responsibilities as in effect as of the Effective Date;

(c) A material diminution in the authority, duties and responsibilities of the
supervisor to whom the Executive is required to report as of the Effective Date;

(d) A material change in the geographic location in which Executive’s principal
office is located as of the Effective Date;

(e) A material diminution in the budget over which the Executive has authority
as of the Effective Date;

(f) Any other action or inaction that constitutes a material breach by the
Company of this Agreement or any other agreement under which the Executive
provides services; and

provided, however, that Good Reason shall not exist unless the Executive has
given written notice to the Company within ninety (90) days of the initial
existence of the Good Reason event or condition(s) giving specific details
regarding the event or condition; and unless the Company has had at least thirty
(30) days to cure such Good Reason event or condition after delivery of such
written notice and has failed to cure such event or condition within such thirty
(30) day cure period.

1.8 Notice of Termination and Termination Date. For purposes of this Agreement,
“Notice of Termination” shall mean (i) a written notice from the Company of
termination of the Executive’s employment which indicates the specific
termination provision in this Agreement relied upon, if any, and which sets
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Executive’s employment under the provision so
indicated; or (ii) a written notice from the Executive to the Company of his
resignation for Good Reason, which indicates the specific provision in
Section 1.7 herein. For purposes of this Agreement, “Termination Date” shall
mean in the case of the Executive’s death, his date of death, in the case of
Good Reason or Cause, the last day of his employment, and in all other cases,
the date specified in the Notice of Termination; provided, however, that if the
Executive’s employment is terminated by the Company due to Disability, the date
specified in the Notice of Termination shall be at least 30 days from the date
the Notice of Termination is given to the Executive, provided that the Executive
shall not have returned to the full-time performance of his duties during such
period of at least thirty (30) days.

 

-3-



--------------------------------------------------------------------------------

2. Agreement. This Agreement shall be subject to and conditioned upon the
consummation of the Merger and shall not become effective until the Effective
Time (as defined in the Merger Agreement). In the event that the Merger
Agreement is terminated prior to the Effective Time, then this Agreement shall
become null and void ab initio and be of no further force and effect.

2.1 Title/Duties. Upon the Effective Date, the Company shall appoint the
Executive as Senior Vice President and General Manager of the Company’s
Diagnostics division and employ him as an executive officer of the Company.
Executive shall report to the Company’s President and Chief Executive Officer.

2.2 Equity Grants. At the sole discretion of the Company’s Compensation
Committee, the Executive shall be eligible for annual equity grants.

2.3 Post-Retention Date Employment. If the Executive and the Company desire to
continue employment following the Retention Date, such employment shall be
at-will and will be subject to mutually agreed upon terms of employment. If the
Executive terminates employment following the Retention Date, the terms of the
Executive’s severance shall be governed by Sections 6.1(a) and (d) hereof.

3. Retention Bonus. Following the Effective Date and provided that the Executive
has remained continuously employed by the Company or, if applicable, its
successor or assignee from the Effective Date to November 1, 2013 (the
“Retention Date”), then the Company shall pay the Executive by check or by
federal funds wire transfer, within fifteen (15) days of the Retention Date, a
cash bonus in the amount of Three Million Two Hundred Thousand Dollars
($3,200,000; the “Retention Bonus”). Other than as provided in Section 6.1, the
Retention Bonus will not be paid to Executive if he ceases to serve as an
employee of the Company or, if applicable, its successor or assignee until the
Retention Date for any reason, including, without limitation, the Executive’s
death, Disability, resignation or termination of his employment by the Company
for any reason. Notwithstanding anything herein to the contrary, Section 6.1
shall govern the accelerated payment of the Retention Bonus upon certain
specified events.

3.1 Restricted Stock Units. Upon the Effective Date of this Agreement, the
Company shall issue to the Executive Two Million Five Hundred Thousand Dollars
($2,500,000) in restricted stock units (the “Restricted Stock Units”) (based on
the “fair market value” of the Company’s common stock as of the Effective Date;
fair market value shall mean the last reported sales price for such common stock
on the Nasdaq National Market (on that date) or the closing bid, if no sales
were reported as quoted on such exchange or system as reported in The Wall
Street Journal or such other source as the Board deems reliable). The Restricted
Stock Units shall be subject to the terms and conditions more fully described in
the governing Restricted Stock Unit Agreement between the Company and the
Executive. Notwithstanding anything herein to the contrary, Section 6.1 hereof
shall govern the accelerated vesting of the Restricted Stock Units upon certain
specified events.

 

-4-



--------------------------------------------------------------------------------

4. Change of Control Agreement.

4.1 The Executive and Company agree that the Change of Control Agreement entered
into between the parties concurrent with this Agreement (the “Hologic Change of
Control Agreement’) shall provide, subject to and conditioned upon the
consummation of the Merger, that the payment of any Retention Bonus, issuance of
Restricted Stock Units and for severance provided under this Agreement shall not
be taken into consideration when determining and/or calculating the Executive’s
Annual Base Salary, Annual Bonus or Average Annual Bonus thereunder (as such
terms are defined or used in the Hologic Change of Control Agreement).

4.2 The Executive and Company agree that the Employment Agreement between
Gen-Probe and the Executive originally adopted on February 13, 2007 and
subsequently amended and/or restated on or about March 1, 2008, October 31,
2008, May 18, 2009, and February 8, 2012 (collectively, the “Gen-Probe
Employment Agreement”) is terminated and of no further effect and force.

4.3 The Executive agrees to forever waive any claim that, as of the Effective
Date, the Merger, any diminution in duties or title associated with the Merger,
or any event or condition directly and immediately related to or associated with
the Merger constitutes Good Reason under this Agreement, the Gen-Probe
Employment Agreement, or the Hologic Change of Control Agreement.

5. Intellectual Property Rights Agreement. In consideration for the substantial
benefits being provided hereunder, the Executive agrees to execute the Company’s
Employee Intellectual Property Rights and Non-Solicitation Agreement attached
hereto as Exhibit A, which is hereby incorporated into this Agreement.

6. Termination of Employment.

6.1 If the Executive’s employment with the Company is terminated, then the
Executive shall be entitled to the following compensation and benefits:

 

  (a) If the Executive’s employment with the Company shall be terminated (1) by
the Company for Cause, (2) by the Company for Disability, or (3) by reason of
the Executive’s death, then the Executive shall be entitled to the Accrued
Compensation only; provided, however, that in each case, if any of such events
occurs on or after the Retention Date, Executive or his estate shall still be
entitled to all amounts set forth in sub-section (b) of this Section 6.1, to the
extent such amounts have not previously been paid.

 

  (b) If, prior to or on the Retention Date, the Executive’s employment with the
Company shall be terminated (1) by Company without Cause, or (2) by the
Executive for Good Reason, then the Executive shall be entitled to each and all
of the following:

 

  (i) The Retention Bonus shall be immediately payable to the Executive within
fifteen (15) days of such termination;

 

-5-



--------------------------------------------------------------------------------

  (ii) The Restricted Stock Units shall immediately and irrevocably vest to the
Executive upon such termination;

 

  (iii) All Accrued Compensation; and

 

  (iv) The Company shall pay the Executive a lump amount cash payment equal to
the product of (x) two times (y) the Executive’s Base Salary plus target Annual
Bonus.

 

  (c) If, prior to the Retention Date, the Executive’s employment with the
Company shall be terminated by Executive without Good Reason, then the Executive
shall be entitled to each and all of the following:

 

  (i) All Accrued Compensation; and

 

  (ii) The Company shall pay the Executive a lump amount cash payment equal to
the product of (x) two times (y) the Executive’s Base Salary plus target Annual
Bonus.

 

  (d) If, after the Retention Date, the Executive’s employment with the Company
shall be terminated (1) by Company without Cause, (2) by the Executive for Good
Reason, or (3) by the Executive without Good Reason, then the Executive shall be
entitled to each and all of the following:

 

  (i) All Accrued Compensation;

 

  (ii) The Company shall pay the Executive a lump amount cash payment equal to
the product of (x) two times (y) the Executive’s Base Salary plus target Annual
Bonus; and

 

  (iii) Any and all earned and unpaid bonus amounts, if any, Restricted Stock
Units, and other benefits set forth in Section 6.1(b) above that have not
previously been paid.

6.2 Mitigation. The Executive shall not be required to mitigate the amount of
any payment provided for in this Agreement by seeking other employment or
otherwise and no such payment shall be offset or reduced by the amount of any
compensation or benefits provided to the Executive in any subsequent employment.

6.3 Other Severance Benefits. The severance pay and benefits provided for in
Section 6.1 shall be in lieu of any other severance or termination pay to which
the Executive may be entitled under any Company severance or termination plan,
program, practice or arrangement. The Executive’s entitlement to any other
compensation or benefits shall be determined in accordance with the Company’s
employee benefit plans and other applicable programs, policies and practices
then in effect.

 

-6-



--------------------------------------------------------------------------------

7. Divestiture or Sale of Division. Notwithstanding any other provision of this
Agreement to the contrary, the termination of the Executive’s employment with
the Company in connection with the sale, divestiture or other disposition of a
subsidiary or “Division” (as hereinafter defined) (or part thereof) shall not,
in and of itself, be deemed to be a termination of employment of the Executive
for purposes of this Agreement, subject to the condition that, in the event such
sale, divestiture or other disposition of a subsidiary or Division, the Company
obtains an express written agreement from such purchaser or acquirer as
contemplated in Section 9.3. The Executive shall not be entitled to benefits
from the Company under this Agreement solely as a result of such sale,
divestiture, or other disposition, except in the event of a subsequent or
concurrent termination of employment entitling Executive to a payment hereunder.
“Division” shall mean a business unit or other substantial business operation
within the Company that is operated as a separate profit center, but that is not
maintained by the Company as a separate legal entity.

8. Excise Tax Payments.

8.1 In the event that the Executive shall become entitled to payment and/or
benefits provided by this Agreement or any other amounts in the “nature of
compensation” (whether pursuant to the terms of this Agreement or any other
plan, arrangement or agreement with the Company, any person whose actions result
in a change of ownership or effective control covered by Section 280G(b)(2) of
the Code or any person affiliated with the Company or such person) as a result
of such change in ownership or effective control (collectively the “Company
Payments”), and such Company Payments will be subject to the tax (the “Excise
Tax”) imposed by Section 4999 of the Code (and any similar tax that may
hereafter be imposed by any taxing authority) the Company shall pay to the
Executive the greatest of the following, whichever gives the Executive the
highest net after-tax amount (after taking into account federal, state, local
and social security taxes at the maximum marginal rates): (1) the Company
Payments; or (2) one dollar less than the amount of the Company Payments that
would subject the Executive to the Excise Tax. In the event that the Company
Payments are required to be reduced pursuant to the foregoing sentence, then the
Company Payments shall be reduced as mutually agreed between the Company and the
Executive or, in the event the parties cannot agree, in the following order:
(1) any lump sum severance based on Base Salary or Annual Bonus; (2) any other
cash amounts payable to the Executive; (3) any benefits valued as parachute
payments; and (4) acceleration of vesting of any equity.

8.2 For purposes of determining whether any of the Company Payments will be
subject to the Excise Tax and the amount of such Excise Tax, (x) the Company
Payments shall be treated as “parachute payments” within the meaning of
Section 280G(b)(2) of the Code, and all “parachute payments” in excess of the
“base amount” (as defined under Code Section 280G(b)(3) of the Code) shall be
treated as subject to the Excise Tax, unless and except to the extent that, in
the opinion of the Company’s independent certified public accountants appointed
prior to any change in ownership (as defined under Section 280G(b)(2) of the
Code) or tax counsel selected (at the Company’s expense) by such accountants or
the Company (the “Accountants”) such Company Payments (in whole or in part)
either do not constitute “parachute payments,” represent reasonable compensation
for services actually rendered within the meaning of Section 280G(b)(4) of the
Code in excess of the “base amount” or are otherwise not subject to the Excise
Tax, and (y) the value of any non-cash benefits or any deferred payment or
benefit

 

-7-



--------------------------------------------------------------------------------

shall be determined by the Accountants. All determinations hereunder shall be
made by the Accountants which shall provide detailed supporting calculations
both to the Company and the Executive at such time as it is requested by the
Company or the Executive. If the Accountants determine that payments under this
Agreement must be reduced pursuant to this paragraph, they shall furnish the
Executive with a written opinion to such effect. The determination of the
Accountants shall be final and binding upon the Company and the Executive;
provided, however, that prior to any such determination being made, Executive
shall be entitled to retain, at the Company’s expense, independent legal counsel
and accountants for the purpose of advising him and conferring with the
Accountants with respect to such issues.

8.3 In the event of any controversy with the Internal Revenue Service (or other
taxing authority) with regard to the Excise Tax, the Executive shall permit the
Company to control issues related to the Excise Tax (at its expense), provided
that such issues do not potentially materially adversely affect the Executive,
but the Executive shall control any other issues. In the event the issues are
interrelated, the Executive and the Company shall in good faith cooperate so as
not to jeopardize resolution of either issue, but if the parties cannot agree
the Executive shall make the final determination with regard to the issues. In
the event of any conference with any taxing authority as the Excise Tax or
associated income taxes, the Executive shall permit the representative of the
Company to accompany the Executive, and the Executive and the Executive’s
representative shall cooperate with the Company and its representative.

8.4 In the event that, according to a final determination pursuant to
Section 8.2 above, an Excise Tax will be imposed on any Company Payment or
Company Payments, the Company shall pay to the applicable government taxing
authorities, as Excise Tax withholding, the amount of the Excise Tax that the
Company has actually withheld from the Company Payment or Company Payments.

9. Successors: Binding Agreement.

9.1 This Agreement shall be binding upon and shall inure to the benefit of the
Company, and its successors and assigns, and the Company shall require any
successors and assigns to expressly assume and agree to perform this Agreement
in the same manner and to the same extent that the Company would be required to
perform it if no such succession or assignment had taken place.

9.2 Neither this Agreement nor any right or interest hereunder shall be
assignable or transferable by the Executive, his beneficiaries or legal
representatives, except by will or by the laws of descent and distribution. This
Agreement shall inure to the benefit of and be enforceable by the Executive’s
personal representative.

9.3 In the event that a subsidiary or Division (or part thereof) is (i) sold,
(ii) divested, or (iii) otherwise disposed of by the Company subsequent to or in
connection with a Change in Control and in any of such instances, the Executive
is offered employment by the purchaser or acquirer thereof, the Company shall
require such purchaser or acquirer to expressly assume, and agree to perform,
the Company’s obligations under this Agreement, in the same manner, and to the
same extent, that the Company would be required to perform if no such
acquisition or purchase had taken place. Notwithstanding anything herein or in
the agreement governing the

 

-8-



--------------------------------------------------------------------------------

Restricted Stock Units to the contrary, the Company agrees that in satisfaction
of the Company’s obligations regarding the Restricted Stock Units (i) in the
event a sale, divestiture or other disposition by the Company as contemplated by
this Section 9.3 constitutes a change in the ownership or effective control of
the Company or in the ownership of a substantial portion of the assets of the
Company as set forth in Section 409A(a)(2)(A)(v) of the Internal Revenue Code
and the Treasury Regulations issued thereunder, then the Executive shall be
permitted to elect, at least 15 days prior to the consummation of such
transaction, one of the following: (x) to be paid by the Company the higher of
$2,500,000.00 or the then (as of the closing of the transaction) fair market
value of the shares of common stock subject to the Restricted Stock Units in a
lump sum cash payment within 15 days of the closing of the transaction or (y) to
receive equivalent value (as of the closing) of restricted stock units for the
stock of the successor entity, having the same terms and conditions as the
Restricted Stock Units (including, without limitation, the same vesting date);
or (ii) in the event of a sale, divestiture or other disposition of the Company
as contemplated by this Section 9.3 that does not constitute a change in the
ownership or effective control of the Company or in the ownership of a
substantial portion of the assets of the Company as set forth in
Section 409A(a)(2)(A)(v) of the Internal Revenue Code and the Treasury
Regulations issued thereunder, then the Executive shall be permitted to elect,
at least 15 days prior to the consummation of such transaction, one of the
following: (x) to continue to hold the Restricted Stock Units; or (y) to receive
equivalent value (as of the closing of the transaction) of restricted stock
units for the stock of the successor entity.

10. Arbitration. Any dispute, controversy or claim arising out of or relating to
this Agreement, or the breach, termination or invalidity hereof, (collectively,
a “Claim”) shall be settled by arbitration pursuant to the Employment
Arbitration Rules of JAMS, before a single arbitrator then affiliated with JAMS
(unless the parties mutually agree to an arbitrator unaffiliated with JAMS). If
the parties are unable to agree on the arbitrator within thirty (30) days of one
party giving the other party written notice of intent to arbitrate a Claim, the
parties shall follow the procedures of JAMS for the appointment of a qualified
arbitrator to conduct such arbitration. The decision of the arbitrator in any
such arbitration shall be conclusive and binding on the parties. Any such
arbitration shall be conducted in San Diego County, California, unless the
Executive consents to a different location. Each party shall bear the fees and
expenses of its or his counsel in connection with any such arbitration, but the
Company shall pay the fees and expenses of the arbitrator and JAMS (subject to
the right of Executive to participate to the extent he may desire in paying any
portion of the expenses of the arbitration).

11. Provisional Relief. If either party commits a breach or is about to commit a
breach, of any of the provisions of this Agreement, the other party shall have
the right to seek a provisional remedy with respect to a Claim in a court of
appropriate jurisdiction and venue, in aid of the resolution of the underlying
dispute through arbitration as provided in Section 10.

12. Tax Treatment; Tax Withholding; Section 409A.

12.1 The Company and the Executive hereby acknowledge and agree that any
Retention Bonus payable hereunder and issuance of Company common stock pursuant
to the Restricted Stock Unit Agreement shall be treated and reported by the
Company and the Executive as additional compensation for services rendered and
as ordinary income. The Executive also acknowledges and agrees that the Company
may withhold from any Retention

 

-9-



--------------------------------------------------------------------------------

Bonus, any issuance of Company’s common stock pursuant to the Restricted Stock
Unit Agreement, or any severance payment such amounts as may be required to
satisfy all federal, state and local withholding and employment tax obligations.

12.2 This Agreement is intended to comply with the provisions of Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”), and the Agreement
shall, to the extent practicable, be construed in accordance therewith. Terms
defined in this Agreement shall have the meanings given such terms under
Section 409A if and to the extent required in order to comply with Section 409A.
Notwithstanding anything contained herein to the contrary, any amount payable
upon Executive’s termination of employment pursuant to this Agreement shall not
be made unless such termination of employment would be considered to be a
“separation from service” from the Company within the meaning of Section 409A.

12.3 If and to the extent any portion of any payment, compensation or other
benefit provided to the Executive in connection with Executive’s termination of
employment is determined to constitute “nonqualified deferred compensation”
within the meaning of Section 409A and Executive is a specified employee as
defined in Section 409A(2)(B)(i) of the Code, as determined by the Company in
accordance with its procedures, by which determination Executive hereby agrees
that Executive is bound, such portion of the payment, compensation or other
benefit shall not be paid before the day that is six months plus one day after
the date of separation from service (as determined under Section 409A (the “New
Payment Date”), except as Section 409A may then permit. The aggregate of any
payments that otherwise would have been paid to Executive during the period
between the date of separation from service and the New Payment Date shall be
paid to Executive in a lump sum on such New Payment Date, and any remaining
payments will be paid on their original schedule.

13. General Provisions.

13.1 No Special Employment Rights. No provision of this Agreement shall grant or
confer upon, or shall be construed to grant or confer upon, the Executive any
right with respect to the continuation of his employment by the Company or to
otherwise affect in any respect the terms and conditions of such employment
except to the extent expressly provided hereunder.

13.2 Indemnification. The Company shall indemnify, to the fullest extent
permitted under Delaware law and the Company’s certificate of incorporation and
bylaws, the Executive from any losses, damages and expenses arising from his
service as an officer of the Company. To the extent the Company maintains
Directors and Officers insurance coverage at any time during the Executive’s
employment, the Executive shall be named, or otherwise specifically included, as
an Insured under any and all such policies.

 

-10-



--------------------------------------------------------------------------------

13.3 Notices. Any and all notices or other communications required or permitted
to be given in connection with this Agreement shall be in writing (or in the
form of a facsimile or electronic transmission) addressed as provided below and
shall be (i) delivered by hand, (ii) transmitted by facsimile or electronic mail
with receipt confirmed, (iii) delivered by overnight courier service with
confirmed receipt or (iv) mailed by first class U.S. mail, postage prepaid and
registered or certified, return receipt requested:

If to the Company to:

Hologic, Inc.

35 Crosby Drive

Bedford, MA 07130

Attn: David Brady, Senior Vice President

Facsimile Number: (781) 280-0674

E-Mail Address: dbrady@hologic.com

with a copy to:

James L. Hauser, Esq.

Brown Rudnick LLP

One Financial Center

Boston, MA 02111

E-Mail Address: jhauser@brownrudnick.com

If to the Executive, to:

Carl W. Hull

14125 Caminito Vistana

San Diego, California 92130

E-Mail Address: D4hulls@yahoo.com

with a copy to:

James L. Morris, Esq. / Bradley Martinson, Esq.

Rutan & Tucker, LLP

611 Anton Blvd., Ste. 1400

Costa Mesa, CA 92626

Email Address: jmorris@rutan.com; bmartinson@rutan.com

and in any case at such other address as the addressee shall have specified by
written notice. Any notice or other communication given in accordance with this
Section 13.3 shall be deemed delivered and effective upon receipt, except those
notices and other communications sent by mail, which shall be deemed delivered
and effective three (3) business days following deposit with the United States
Postal Service. All periods of notice shall be measured from the date of
delivery thereof.

13.4 Business Travel. At the expense of the Company, the Executive shall be
allowed to travel in first class commercial airline accommodations when engaged
in out-of-town business travel on behalf of the Company; and the Executive also
shall be allowed, at Company expense, to utilize appropriate private car
services when the Executive is engaged in out-of-town travel on behalf of the
Company.

14. Entire Agreement; Amendment. This Agreement constitutes the entire agreement
between the parties hereto with regard to the subject matter hereof, superseding
all

 

-11-



--------------------------------------------------------------------------------

prior understandings, whether written or oral, and agreements; provided,
however, that the Employee Intellectual Property Rights and Non-Solicitation
Agreement, Restricted Stock Unit Agreement, dated on or about Closing and
outstanding option or other equity agreements by and between the Company and
Executive shall remain in full force and effect, except as specifically provided
herein. This Agreement may not be amended or revised except by a writing signed
by both the Company and the Executive.

15. Non-Exclusivity of Rights. Nothing in this Agreement shall prevent or limit
the Executive’s continuing or future participation in any benefit, bonus,
incentive or other plan or program provided by the Company (except for any
severance or termination policies, plans, programs or practices other than
benefits available under the Hologic Change of Control Agreement) and for which
the Executive may qualify, nor shall anything herein limit or reduce such rights
as the Executive may have under any other agreements with the Company (except
for any severance or termination agreement other than benefits available under
the Hologic Change of Control Agreement). Amounts which are vested benefits or
which the Executive is otherwise entitled to receive under any plan or program
of the Company shall be payable in accordance with such plan or program, except
as explicitly modified by this Agreement.

16. Release. The Executive agrees that, with the exception of the Accrued
Compensation due to him in accordance with the terms hereunder, that the payment
of any severance under Sections 6.1(b), (c) and (d) are subject to and
conditioned upon the execution and delivery by the Executive to the Company of a
Settlement and Mutual Release Agreement (the “Release Agreement”); provided that
the execution and return of the Release Agreement shall occur no later than 60
days following the Termination Date and such Release Agreement has not been
revoked.

17. Other Change in Control Agreement. Notwithstanding anything herein to the
contrary, if the Hologic Change of Control Agreement results in the payment of
benefits to the Executive as the result of a Change in Control (as defined
therein), then the Executive shall receive no compensation hereunder other than
accrued Base Salary, Annual Bonus, severance payments under Section 6.1
hereunder and the Retention Bonus and Restricted Stock Units, subject to the
terms and conditions herein.

18. Effect of Headings. The titles of section headings herein contained have
been provided solely for convenience of reference and in no way define, limit or
describe the scope or substance of any provision of this Agreement.

19. Severability. The provisions of this Agreement are severable, and the
invalidity of any provision shall not affect the validity of any other
provision. In the event that any arbitrator or court of competent jurisdiction
and venue (subject to the arbitration provisions of Sections 10 and 11) shall
determine that any provision of this Agreement or the application thereof is
unenforceable because of the duration or scope thereof, the parties hereto agree
that said arbitrator or court in making such determination shall have the power
to reduce the duration and scope of such provision to the extent necessary to
make it enforceable, and that the Agreement in its reduced form shall be valid
and enforceable to the full extent permitted by law.

 

-12-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as a
binding contract as of the day and year first above written.

 

HOLOGIC, INC. By:  

/s/ Glenn P. Muir

  Glenn P. Muir, Executive Vice President and Chief Financial Officer EXECUTIVE

/s/ Carl W. Hull

Carl W. Hull

 

-13-



--------------------------------------------------------------------------------

Exhibit A

 

 

EMPLOYEE INTELLECTUAL PROPERTY RIGHTS

AND NON-SOLICITATION AGREEMENT

In order to induce Hologic, Inc., a Delaware corporation (the “Company”), to
employ me as an executive officer of the Company and in consideration of the
substantial benefits provided to me pursuant to the Retention and Severance
Agreement executed herewith, I hereby agree as follows:

 

1. Definitions.

When used in this Agreement, the terms specified below have the meanings
indicated. Terms defined elsewhere in this Agreement have the meanings specified
there.

“Company” means the Company and, any other business entity that is either
controlled by, controls, or under common control with the Company.

“Confidential Information” means Information, whether it is or is not recorded
or embodied in or on Material, that is not a Trade Secret but that is identified
to me as being confidential to the Company.

“Information” means all information concerning technical, administrative,
financial, manufacturing, or marketing activities, including, without
limitation, design, manufacturing, and procurement specifications; engineering
and manufacturing data; manufacturing processes, techniques, and know-how;
formulas; information-processing processes or programs; techniques, and
know-how; research and development plans; trade secrets; marketing plans and
strategies; customer names, employee names and responsibilities, cost and
financial data, and other data.

“Invention” means any discovery, invention, improvement, process, formula, or
technique, whether patentable or not.

“Material” means any physical embodiment of Information, regardless of whether I
or someone else created it, including, without limitation, drawings,
specifications, recording media for machine information-processing systems (such
as disks, ROMs, and tapes that contain Information), documentation of all types,
contracts, reports, manuals, lists, quotations, proposals, correspondence,
notebooks, and samples.

“Trade Secret” means any Information, whether it is or is not recorded or
embodied on or in a Material, that is not readily available from either the
Company or another source

 

-14-



--------------------------------------------------------------------------------

without restrictions on its use and disclosure and whose use by Company gives it
an opportunity to obtain an advantage over its then-current or potential
competitors that do not use it.

“Proprietary Invention” means any Invention I made, conceived, or reduced to
practice, either alone or with others, (a) either in the course of performing
work for Company or at Company’s expense, or (b) that results from tasks
assigned to me by Company, or (c) whose creation ordinarily would be associated
with my then current responsibilities as an employee of the Company. If I am
identified as an inventor in any application for any United States or foreign
patent where the Invention (i) is claimed to have been made, conceived, or
reduced to practice during the first year after termination of my employment by
the Company and (ii) would have been a Proprietary Invention if it occurred
before the termination of my employment, then that Invention shall be rebuttably
presumed to be a Proprietary Invention.

“Trade Secret Material” means Material that contains Trade Secrets.

 

2. Acknowledgment of Relationship of Trust.

I realize that my employment by the Company involved a relationship of
confidence and trust between me and the Company with respect to its intellectual
property rights, which include patents, trade secrets, copyrights, and
trademarks, and that, as part of my employment, I am expected to contribute to
the Company by creating and protecting those rights. I understand that the
Company’s competitive position depends on its ability to develop, utilize, and
keep control over those intellectual property rights, and I will develop and
protect those rights as provided below, or as otherwise reasonably requested in
writing.

 

3. Non-disclosure of Trade Secrets and Confidential Information.

(a) At all times, both during my employment by the Company and afterward, I will
keep in confidence, and will not disclose, any Trade Secrets to anyone, and will
not transfer any Trade Secret Material to anyone, including employees of
Company, except as authorized by the Company. I will use any Trade Secrets and
Trade Secret Material to which I have access only in the course of my work for
the Company and for its benefit and will not appropriate it for the benefit of
myself or any other person. During my employment by Company I will comply with
its then-current procedures for the protection of Trade Secrets and Trade Secret
Material. In the event of any inconsistency between those procedures and the
requirements of this Agreement, the more stringent procedures or requirements
will apply.

(b) At all times, both during my employment by the Company and afterward, I will
keep in confidence and will not disclose or transfer any Confidential
Information to any person other than an employee of Company, except as
authorized by the Company, or to the extent such Confidential Information either
(i) ceases to be confidential (other than through my own actions) or
(ii) otherwise loses legal protection as confidential information, and I will
not appropriate confidential information for the benefit of myself or any other
person.

 

-15-



--------------------------------------------------------------------------------

4. Return of Trade Secret Material and Material Containing Confidential
Information.

I will not remove from Company’s premises, or make any copies of, Trade Secret
Material or Material containing Confidential Information, except for use in
Company’s business. I will return to the Company all such Materials, including
all copies of it, in my possession or under my control, (i) at any time upon the
request of the Company, and (ii) without such a request at the termination of my
employment by the Company. Upon the Company’s request, I will furnish a written
statement that I returned all such Materials.

 

5. Prior Inventions.

As a matter of record, and in order to avoid disputes over the application of
paragraph 7 below, I attach to this Agreement, as Exhibit A, a complete list of
all Inventions I made, conceived, or first reduced to practice, alone or jointly
with others, prior to my employment by Employer, that are not described in a
publication or patent application in existence on the Effective Date of this
Agreement, and that I want to exclude from the effect of this Agreement. If no
such list is attached to this Agreement, I represent that I will have no such
Inventions as of the Effective Date.

 

6. Disclosure of Inventions.

I will disclose to the Company promptly (a) any Proprietary Inventions and
(b) any Inventions of which I am aware that are made, conceived, or first
reduced to practice by others performing services for Employer.

 

7. Assignment of Proprietary Inventions.

All Proprietary Inventions shall be the exclusive property of the Company, and
the Company shall be the owner of any patents and other rights related to
Proprietary Inventions. Accordingly, I hereby assign and convey to the Company
all of my right, title, and interest in and to any Proprietary Inventions.

 

8. Cooperation and Further Assurances.

I will help the Company, at its expense, obtain and enforce patents on
Proprietary Inventions in any countries it selects, and I will execute any
related documents, including, without limitation, application papers for letters
patent, assignments, affidavits and oaths of facts within my knowledge, and
assignments of my right, title, and interest in and to Proprietary Inventions
and related patents to the Company or its designee. I will do any other things
the Company requests to convey to, or vest in, the Company the rights, titles,
benefits, and privileges intended to be conveyed. My obligation under this
paragraph shall continue after the termination of my employment, subject to the
Company’s compensating me at a reasonable rate for time actually spent by me at
Employer’s request on such help after termination of employment.

 

-16-



--------------------------------------------------------------------------------

9. Prior Agreements.

I attach to this Agreement, as Exhibit B, a complete list of prior agreements
with any other person related to intellectual property rights or which restricts
in any way my employment by the Company. I represent that my performance of all
the terms of this Agreement and as an employee of the Company will not breach
any other agreement, including any employment, confidentiality, non-competition,
or other agreement,. I will not enter into any agreement either written or oral
in conflict with this Agreement.

 

10. Works in Authorship.

(a) I acknowledge that all works of authorship (including, without limitation,
works of authorship that contain software program code) I produce during and
within the scope of, my employment by the Company, whether they are or are not
created on the Company’s premises or during hours in which I am supposed to be
rendering services to the Company, are works made for hire and are the property
of the Company, and that copyrights in those works of authorship are the
property of the Company. If for any reason it appears that the Company is not
the author of any such work of authorship for copyright purposes, I hereby
expressly assign all of my rights in and to that work to the Company and agree
to sign any instrument of specific assignment requested.

(b) I will use reasonable efforts to avoid including in any work of authorship I
produce within the scope of my employment any material that then is created by,
or on behalf of, any person other than the Company. I will inform the Company of
any material created by or on behalf of any other person that I recommend be
included in a work of authorship.

 

11. Information or Material of Others.

I will not disclose to Company, or use in Company’s business, or Information or
Material relating to the business of any other person and intended by that
person not to be disclosed to Company.

 

12. Full Time and Best Efforts.

I will devote my full time during the time I am expected to work, and my best
efforts, to Company’s business to the exclusion of all other business
activities; provided, however, that it shall not be a violation of my full time
/ best efforts obligation for me to serve (i) on the Board of Directors of one
other public company (subject to the Company’s reasonable approval), and (ii) on
the Board of Directors of any appropriate non-profit organizations and
industry-related trade associations. In addition, while I am employed by the
Company, I will not, directly or indirectly, either by myself or in conjunction
with others, be engaged or interested in, or affiliated with, or organize or
help to organize, or aid or assist in any manner any business similar to or
competitive with Company, except

 

-17-



--------------------------------------------------------------------------------

that mere ownership of no more than one percent (1%) of the capital stock of a
corporation whose stock is registered under Section 12 or Section 13 of the
Securities Exchange Act of 1934 is not so barred. I agree to fully comply with
all published Company policies and procedures as they may be amended from time
to time, and to always conduct myself in accord with the highest ethical, moral,
and legal standards.

 

13. Non-Solicitation.

During the course of my employment and for two (2) years after termination
thereof for any reason, I will not, directly or indirectly, interfere with,
entice away or otherwise attempt to induce or encourage any employee of the
Company or any of its subsidiaries or affiliates (other than my personal
assistant) to terminate his/her employment with the Company or any of its
subsidiaries or affiliates.

 

14. Enforcement.

I acknowledge that my employment by Company imposes on me a duty to act solely
for the benefit of Company. I further acknowledge that should I breach my duty
of loyalty to the Company, the Company is entitled to pursue all legal and
equitable remedies available to it, subject in all instances to the arbitration
provisions set forth in Sections 10 and 11 of the Retention and Severance
Agreement to which this document is an Exhibit incorporated by reference.

 

15. Successors and Assigns.

This Agreement shall be binding upon me and my heirs, executors, assigns, and
administrators and shall inure to the benefit of Company and its successors and
assigns.

 

16. Miscellaneous.

This Agreement contains the entire and only agreement between me and Company
with respect to the subject matter hereof, and no modification shall be binding
on me or Company unless in writing and signed by me and an officer of the
Company. My obligations under this Agreement shall survive termination of my
employment for any reason, and regardless of whether said termination is or is
alleged to be a breach of this or any other Agreement I may have with the
Company.

 

17. Effective Date.

This Agreement shall be effective as of the Effective Date of my Retention and
Severance Agreement to which this document is an Exhibit incorporated by
reference.

 

/s/ Carl W. Hull

(Signature)

 

-18-



--------------------------------------------------------------------------------

/s/ Monica Aguirre

   

/s/ Carl W. Hull

(Witness)     Carl W. Hull

July 10, 2012

    (Date of Signature by Carl W. Hull)    

 

-19-



--------------------------------------------------------------------------------

Exhibit A

[None.]

 

-20-



--------------------------------------------------------------------------------

Exhibit B

[None.]

 

-21-